Order entered January 26, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01423-CR

                           JAMES RAMSEY MITCHELL, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-52061-T

                                            ORDER
           The record reflects that seven CD exhibits were admitted into evidence, but were not

included in the reporter’s record that was filed. Accordingly, the Court ORDERS court reporter

Bridget Barnhill to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit nos. 1, 5, 21, 31, 61, 79, and 80, CDs.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Bridget Barnhill, official court reporter, 283rd Judicial District Court, and to counsel for all

parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE